Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 19, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158806(40)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 158806
  v                                                                 COA: 339488
                                                                    Oakland CC: 2016-260782-FC
  BRANDON K. GOHAGEN,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a supplement
  to his application for leave to appeal is GRANTED. The supplement submitted on
  December 14, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 19, 2018

                                                                               Clerk